Exhibit 10.24
CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) is made by and between ADVENTRX Pharmaceuticals, Inc.
(“ADVENTRX”) and Joan Robbins (“Employee”) with respect to the following facts:
A. Employee is currently employed by ADVENTRX.
B. ADVENTRX is restructuring and is terminating Employee’s employment. As a
result, Employee’s employment with ADVENTRX will terminate effective October 14,
2008 (“Separation Date”), though Employee will be paid through October 17, 2008.
ADVENTRX wishes to reach an amicable separation with Employee and assist
Employee’s transition to other opportunities.
C. The parties desire to settle all claims and issues that have, or could have,
been raised in relation to Employee’s employment with ADVENTRX and arising out
of or in any way related to the acts, transactions or occurrences between
Employee and ADVENTRX to date, including, but not limited to, Employee’s
employment with ADVENTRX and the termination of that employment, on the terms
set forth below.
THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:
1. Severance Package. ADVENTRX agrees to provide Employee with the following
payments and benefits (“Severance Package”) to which Employee is not otherwise
entitled. Employee acknowledges and agrees that this Severance Package
constitutes adequate legal consideration for the promises and representations
made by Employee in this Separation Agreement.
1.1 Severance Payment. ADVENTRX agrees to provide Employee with a severance
payment of $123,615, less all applicable taxes and withholdings (“Severance
Payment”). Assuming this Severance Agreement is timely signed and delivered and
not revoked, the Severance Payment (other than the final installment) will be
made in 11 substantially equal installments payable over a period of 5.5 months
in accordance with the Company’s standard payroll practices, beginning the first
payday following the Effective Date as described below in paragraph 10
(“Severance Period”).
1.2 Health Benefit Allowance. ADVENTRX agrees to provide Employee with a health
benefit allowance of $8,309, which the Employee may use, at Employee’s
discretion, to pay the premiums required to continue Employee’s group health
care coverage under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation act of 1985 (“COBRA”) or any other health care-related expenses.
This health benefit allowance will be paid in the same manner as the Severance
Payment and will be subject to all applicable taxes and withholdings.
2. Transition Assistance. During the Severance Period, Employee agrees to make
herself/himself available, as needed, without any additional compensation, to
answer business-related questions by telephone or in person as deemed reasonably
necessary by ADVENTRX. Employee acknowledges and agrees that failure to provide
this transition assistance is a material breach of this Separation Agreement and
ADVENTRX shall immediately cease providing the payments and benefits in the
Separation Package to the extent those payments and benefits have not yet been
made provided to Employee.

 

 



--------------------------------------------------------------------------------



 



3. General Release. Employee unconditionally, irrevocably and absolutely
releases and discharges ADVENTRX, and any parent and subsidiary corporations,
divisions and affiliated corporations, partnerships or other affiliated entities
of ADVENTRX, past and present, as well as ADVENTRX’s employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with ADVENTRX, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
ADVENTRX. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, including, but not limited to alleged violations of
the California Labor Code or the federal Fair Labor Standards Act, Title VII of
the Civil Rights Act of 1964 and the California Fair Employment and Housing Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, and all claims for attorneys’ fees, costs and expenses.
Employee expressly waives Employee’s right to recovery of any type, including
damages or reinstatement, in any administrative or court action, whether state
or federal, and whether brought by Employee or on Employee’s behalf, related in
any way to the matters released herein. However, this general release is not
intended to bar any claims that, by statute, may not be waived, such as claims
for workers’ compensation benefits, unemployment insurance benefits, statutory
indemnity and any challenge to the validity of Employee’s release of claims
under the Age Discrimination in Employment Act of 1967, as amended, as set forth
in this Separation Agreement.
4. California Civil Code Section 1542 Waiver. Employee expressly acknowledges
and agrees that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
5. Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date of this Separation Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against ADVENTRX or any of the other Released Parties in any court or with any
governmental agency.
6. Nondisparagement. Employee agrees that Employee will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of ADVENTRX or any of the other
Released Parties.

 

2



--------------------------------------------------------------------------------



 



7. Confidentiality and Return of ADVENTRX Property; Surviving Obligations.
Employee understands and agrees that as a condition of receiving the Severance
Package described in paragraph 1, all ADVENTRX property must be returned to
ADVENTRX. By signing this Separation Agreement, Employee represents and warrants
that Employee has returned to ADVENTRX all ADVENTRX property, data and
information belonging to ADVENTRX and agrees that Employee will not use or
disclose to others any confidential or proprietary information of ADVENTRX or
any of the other Released Parties. Employee further agrees to comply with the
continuing obligations set forth in the surviving provisions of ADVENTRX’s
Confidential Information, Non-Solicitation and Invention Assignment Agreement
for Employees, the Code of Business Conduct and Ethics, the Policies and
Procedure Manual, as updated from time to time, and the Insider Trading and
Disclosure Policy, each as previously executed by Employee (collectively,
“Employment Documents”). In addition, Employee agrees to keep the terms of this
Separation Agreement confidential between Employee and ADVENTRX, except that
Employee may tell, in confidence, Employee’s immediate family and attorney or
accountant, if any, as needed, but in no event should Employee discuss this
Separation Agreement or its terms with any current or prospective employee of
ADVENTRX.
8. Section 16 Reporting. Employee understands that ADVENTRX is required to
disclose in its annual proxy statement information regarding Section 16
reporting delinquencies by its directors and officers that occurred during the
prior fiscal year. To assist ADVENTRX in meeting such disclosure requirements,
Employee hereby (a) certifies that all reportable transactions in ADVENTRX
securities through the Separation Date have been reported on a Form 4, and
(b) agrees to execute and deliver to ADVENTRX promptly after December 31, 2008,
but no later than January 30, 2009, the “no filing due” certification in the
form attached hereto as Appendix A.
9. No Admissions. By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.
10. Older Workers’ Benefit Protection Act. This Separation Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act,
29 U.S.C. sec. 626(f). Employee is advised to consult with an attorney before
executing this Separation Agreement.
10.1 Acknowledgments/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Separation Agreement;
(b) Employee has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Employee has obtained and considered
such legal counsel as Employee deems necessary; (d) Employee has been given
forty-five (45) days to consider whether or not to enter into this Separation
Agreement (although Employee may elect not to use the full 45-day period at
Employee’s option); and (e) by signing this Separation Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily. If the
signed Agreement is not received by Pamela Lopez, Human Resources, by 5:00 p.m.
Pacific Time on November 28, 2008, ADVENTRX will assume Employee is not
interested in the Severance Package, and the offer will be automatically
withdrawn.

 

3



--------------------------------------------------------------------------------



 



10.2 Revocation/Effective Date. This Separation Agreement shall not become
effective or enforceable until the eighth day after Employee signs and delivers
to ADVENTRX this Separation Agreement. In other words, Employee may revoke
Employee’s acceptance of this Separation Agreement within seven (7) days after
the date Employee signs and delivers it to ADVENTRX. Employee’s revocation must
be in writing and received by Pamela Lopez, Human Resources, by 5:00 p.m.
Pacific Time on the seventh day in order to be effective. If Employee does not
revoke acceptance within the seven (7) day period, Employee’s acceptance of this
Separation Agreement shall become binding and enforceable on the eighth day
(“Effective Date”). The Severance Package will become due and payable in
accordance with paragraph 1 above and its subparts after the Effective Date,
provided Employee does not revoke.
10.3 Preserved Rights of Employee. This Separation Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act of 1967, as amended, that arise after the execution of this
Separation Agreement. In addition, this Agreement does not prohibit Employee
from challenging the validity of this Separation Agreement’s waiver and release
of claims under the Age Discrimination in Employment Act of 1967, as amended.
10.4 Required Disclosures. Employee further acknowledges that Employee has been
advised of the following information: (i) all employees working for ADVENTRX
were considered for lay off in connection with the reduction-in-force
implemented October 14, 2008; (ii) ADVENTRX used the following criteria in
selecting employees for lay-off: whether the employee’s position and duties are
essential to the ongoing or anticipated near-term business operations of
ADVENTRX, whether the employee’s duties are duplicative and/or transferable, and
the employee’s skill set and past and anticipated performance; (iii) all
employees whose employment is being terminated as a result of the
reduction-in-force implemented October 14, 2008 are eligible for severance pay
and other consideration; (iv) all selected employees age 40 or over will have
forty-five (45) days within which to consider whether to accept a separation
agreement; (v) all selected employees under age 40 will have seven (7) days
within which to consider whether to accept a separation agreement; (vi) the job
titles and ages of all employees eligible or selected for this program in the
same job classification or organizational unit as Employee are listed in part A
to Exhibit 1 of this Separation Agreement; and (vii) employees in the same job
classification or organizational unit as Employee who are not eligible or
selected for this program are listed in part B to Exhibit 1 of this Separation
Agreement.
11. Severability. In the event any provision of this Separation Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.
12. Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof.
13. Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.
14. Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of the Employment Documents, all of which are herein
incorporated by reference, is intended to be the entire agreement between the
parties and supersedes and cancels any and all other and prior agreements,
written or oral, between the parties regarding this subject matter. This
Separation Agreement may be amended only by a written instrument executed by all
parties hereto.

 

4



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.

          Dated: November 25, 2008  By:   /s/ Joan Robbins         Joan Robbins 
 

            Adventrx Pharmaceuticals, Inc.
    Dated: October 14, 2008  By:   /s/ Patrick L. Keran         Patrick L.
Keran        Vice President and General Counsel   

 

5



--------------------------------------------------------------------------------



 



EXHIBIT 1
The Older Workers’ Benefit Protection Act requires that ADVENTRX provide the
following information to you:
Eligibility Criteria:
ADVENTRX used the following criteria in selecting employees for lay-off: whether
the employee’s position and duties are essential to the ongoing or anticipated
near-term business operations of ADVENTRX, whether the employee’s duties are
duplicative and/or transferable, and the employee’s skill set and past and
anticipated performance.

  A.   Individuals selected for the reduction-in-force implemented October 14,
2008 (within the same job classification or organizational unit as Employee) who
are eligible for this program are listed below by job title and age:

          JOB TITLE   AGE  
AP Accountant
    45  
Associate Director R&D
    43  
Clinical Project Manager
    48  
RAIII
    34  
Receptionist & Admin. I
    35  
Sr. Manager QA
    43  
Sr. Vice President & CSO
    48  
Vice President Medical Affairs
    55  
Vice President R&D
    38  

  B.   Individuals not selected for the reduction-in-force announced on
October 14, 2008 (within the same job classification or organizational unit as
Employee) are listed below by job title and age:

          JOB TITLE   AGE  
Accounting Manager
    27  
Assistant Counsel
    25  
Associate Director QA
    48  
CEO and President
    43  
Clinical Assistant
    52  
CRAI
    32  
CRAII
    32  
Director Clinical Operations
    34  
Director Investor Relations
    28  
Director Manufacturing
    56  
Director Project Management
    48  
Executive Vice President & CFO
    51  
Manager Business Development
    28  
Office Manager
    55  
Regulatory Document Specialist
    33  
Regulatory Operations Manager
    49  
Senior Clinical Project Manager
    36  
Senior Director Analytical R&D
    56  
Senior VP & CBO
    37  
Vice President & General Counsel
    37  
Vice President Commercialization
    44  
Vice President Finance
    35  
Vice President Manufacturing
    57  
Vice President Regulatory Affairs & QA
    45  

 

6



--------------------------------------------------------------------------------



 



APPENDIX A

CERTIFICATE
I am aware that, as a “Section 16 officer” of ADVENTRX Pharmaceuticals, Inc.
during the fiscal year ended December 31, 2008, I must file a Form 5 with the
Securities and Exchange Commission within 45 days after the end of the fiscal
year, unless I have previously reported all transactions and holdings otherwise
reportable on such Form 5.
After reviewing my records, I hereby certify to ADVENTRX that I am not required
to file a Form 5 for the fiscal year ended December 31, 2008.

                Date:                 By:           Name:      

 

7